       Case 3:19-cv-00385-BSM Document 3 Filed 07/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GARY LEON WEBSTER                                                          PLAINTIFF
ADC #114018

v.                        CASE NO. 3:19-CV-00385 BSM

TERRY GOODWIN JONES, et al.                                             DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of July, 2020.


                                                 UNITED STATES DISTRICT JUDGE
